Upon Petition for Rehearing.

Counsel for plaintiff in error calls attention to the fact that the counsel who appeared as amici curiae made the charge, that the defense in the trial court was merely pro forma; and he urges that such charge is an-injustice to the defendants and their counsel. We find nothing in the record to support the charge referred to. The case presented only a question of law, which' is discussed in the briefs with earnestness and ability.
The case is now decided upon one of the grounds suggested by the counsel for defendant in error, and we find nothing in the case to justify criticism of them.
Rehearing denied.